Citation Nr: 0633507	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).


FINDINGS OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by Level I hearing acuity in the right ear, and by 
Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial compensable evaluation for service-connected 
bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, a letter dated in December 2002 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The veteran was also accorded a VA examination in February 
2003.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Review of the veteran's service medical records shows no 
evidence of hearing loss in service or at service separation.  
Subsequent to service, a private audiological evaluation was 
conducted in December 2002.  Although it was noted that the 
veteran had word recognition percentages of 92 percent in the 
right ear and 96 percent in the left ear, there is no 
evidence that this testing was conducted using the Maryland 
CNC word list.  Additionally, although an evaluation was made 
of the veteran's puretone decibel loss, these results were 
charted, not stated numerically.  Therefore, this evaluation 
is not probative for VA purposes.

In February 2003, a VA audiological examination was 
conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
35
40
45
LEFT
15
10
50
65
65

The report stated an average puretone decibel loss of 33 
decibels for the right ear, and 48 decibels for the left ear.  
The word recognition percentage score was 92 percent in the 
right ear and 88 percent in the left ear.  No other 
audiological evaluations are of record.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from service-connected 
defective hearing, the Schedule establishes eleven levels of 
impaired efficiency, numerically designated from Level I to 
Level XI.  Level I represents essentially normal audio 
acuity, with hearing loss increasing with each level to the 
profound deafness represented by Level XI.  38 C.F.R. § 4.85, 
Tables VI, VII (2006).

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a), 
(b).  Here, the puretone threshold averages, as stated in all 
of the audiological evaluations of record that are considered 
probative for VA rating purposes, do not satisfy the 
regulatory requirements of 38 C.F.R. § 4.86 for a pattern of 
exceptional hearing impairment in either the right or the 
left ear.  Therefore, 38 C.F.R. § 4.86 does not apply in this 
case.

In this case, the clinical findings from the audiological 
evaluations of record that comply with the criteria set forth 
in 38 C.F.R. § 4.85(a) show a Level I hearing acuity in the 
left ear, and Level I hearing acuity in the right ear.  See 
38 C.F.R. § 4.85, Table VI.  Under Table VII, a 
noncompensable evaluation is assigned for the degree of 
impairment demonstrated.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  After a thorough review, there is no medical evidence 
of record that would support a compensable evaluation at any 
time subsequent to the date of receipt of the veteran's 
claim.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, an initial compensable evaluation for service-
connected bilateral hearing loss is not warranted.

The Board acknowledges that the veteran's private audiologist 
and the VA examiner agree that the veteran has hearing loss, 
and the VA examiner has related it to the veteran's military 
service.  However, a determination that a claimant has 
hearing loss related to military service, and the designation 
of a compensable evaluation for that hearing loss, are two 
separate issues.  VA recognizes that the veteran's current 
hearing loss is a result of his service to this country.  At 
present, although hearing loss is shown by the evidence of 
record, and a need for hearing aids has been demonstrated, 
the documented levels of hearing loss do not merit a 
compensable evaluation under the law.  The assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria, as stated in 
38 C.F.R. § 4.85.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

The Board also acknowledges the veteran's statements with 
regard to the social impairment and loss of concentration 
caused by his service-connected hearing loss.  However, the 
Board is bound by the regulations discussed above, and must 
apply them as written to the medical evidence of record.  
Nevertheless, in the future, were the veteran's hearing loss 
to worsen, he could apply for an increased, and therefore a 
compensable, evaluation at that time.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b) (1) (2006).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A compensable rating is provided under the 
regulations for certain manifestations of service-connected 
hearing loss, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture 
as provided for under this regulation as the veteran has not 
required hospitalization due to this service-connected 
disability, and there is no evidence of record of marked 
interference with employment.  Id.  Accordingly, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the veteran.

Because the objective medical evidence of record fails to 
show compensable hearing loss under 38 C.F.R. § 4.85 and 
§ 4.86, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.



____________________________________________
J. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


